ORDER

Appellant, James McEvoy appeals that part of the Decree of Dissolution granting Jennifer McEvoy primary physical care and custody of their minor children, Christopher and Emily.
We have reviewed the briefs of the parties, the legal file and transcripts. There is substantial evidence in the record to support the judgment of the trial court and we find no error of law. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. An extended opinion reciting the facts and restating the principles of law applicable to this case would have no prec-edential value, we affirm the judgment pursuant to Rule 84.16(b).